Citation Nr: 0810406	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
in which the RO denied the veteran's claim of service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus.  In May 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in June 2004, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later in June 2004.

In July 2005, the appellant testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  In 
September 2005, the veteran submitted additional evidence 
directly to the Board, and waived his right to have the RO 
initially consider it.

In February 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, D.C) 
for further action, to include obtaining a supplemental 
medical opinion.  After accomplishing the requested action, 
the RO/AMC continued the denial of the claim on appeal (as 
reflected in a May 2006 supplemental SOC (SSOC)) and returned 
this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hypertension was not present in service, or for many 
years thereafter, and there is no medical evidence of a nexus 
between any such current disability and service.

3.  The only medical opinion on the question of a medical 
relationship between hypertension and service and between 
hypertension and service-connected diabetes mellitus weighs 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for hypertension, as well as what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  A May 2004 
letter notified the appellant to advise VA of and to submit 
any further evidence that is relevant to the claim.  The June 
2004 SOC set forth the criteria to substantiate a secondary 
service connection claim.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the May 2006 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The Board also notes that the May 2006 SSOC generally 
informed the appellant how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  However, the timing of this 
notice-at the time of, and not prior to, the last 
adjudication of the claim-is not shown to prejudice the 
veteran.  Because in the decision herein, the Board denies 
service connection for the claimed disability, no disability 
rating or effective date is being, or is to be, assigned.  
Hence, there is no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; outpatient treatment records from the VA Medical 
Center (VAMC) in Charleston, South Carolina; as well as 
reports of a VA examination and opinion.  Also of record and 
considered in connection with this claim is the transcript of 
the July 2005 Board hearing as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as hypertension or diabetes 
mellitus, becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007). 

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007) (emphasis added).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

After a full review of the record, including the medical 
evidence, the veteran's hearing testimony and statements by 
the veteran and his representative, the Board finds that 
service connection for hypertension, to include as secondary 
to his service-connected diabetes mellitus, is not warranted.

Initially, the Board notes that there are no clinical 
findings or diagnoses of hypertension during service or for 
many years thereafter.  Service medical records reflect no 
complaint, finding, or diagnosis of hypertension.  On the 
veteran's October 1965 enlistment examination report, his 
blood pressure reading was 126/80, which is normal.  To 
warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90 mm.).  His vascular 
system was noted to be normal.  The veteran's blood pressure 
reading on his September 1969 separation examination report 
was 110/76, which does not fit the VA definition of 
hypertensive vascular disease.  The vascular system also was 
assessed as normal on separation examination.  

There also is no evidence of hypertension within the one-year 
presumptive period for chronic diseases, or for many years 
after service.  During his Board hearing, the veteran 
testified that he was first treated for hypertension at the 
Charleston VAMC in October 2003.  The Board points out that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Although the veteran testified that a doctor told him his 
hypertension this is secondary to his diabetes, there is no 
such medical opinion in the private medical treatment records 
dated from July 1999 to August 2003.  None of the recorded 
blood pressure readings in these private records reach the 
level of the VA definition of hypertension cited above, but 
for a reading of 160/90 in October 2000.  Hypertension also 
was listed as one of the veteran's medical conditions in 
private records dated in June 2002, May 2003, and July 2003.  
VA medical records dated from September 2003 to February 2006 
show the veteran's blood pressure well controlled.  A VA 
doctor's notation in March 2005 suggested that any loss of 
control regarding the veteran's hypertension would be due to 
his hyperthyroid.

The Board finds probative the opinion of the November 2003 VA 
examiner--the only medical opinion to address the question of 
a secondary relationship.  The examiner indicated that the 
veteran had hypertension for the previous six to eight months 
and had been off and on medications with moderate control.  
The report of the VA examination noted that his blood 
pressure readings were160/90, 158/90 and 156/88.  His pulse 
rate measured 80.  The examiner diagnosed hypertension, and 
opined that the veteran's hypertension was not due to service 
and was not caused by his service-connected diabetes.  

In a March 2006 addendum requested in the Board's February 
2006 remand of this issue, the November 2003 VA examiner 
noted that the claims file was reviewed as well as subsequent 
VA electronic medical records found on the computer.  The 
examiner indicated that the most recent reported blood 
pressure readings (148/77 in March 2005 and 126/63 in 
November 2005) showed that the veteran's hypertension was 
still well controlled.  November 2005 lab work included 
normal kidney function tests which indicated that the kidneys 
had not been adversely affected by hypertension or diabetes.  
The examiner's impression was that the potential aggravation 
of hypertension by diabetes is only through the mechanism of 
renal failure, which was not present in this case.  The 
examiner opined that it was less likely than not that the 
veteran's hypertension had been aggravated by his service-
connected diabetes.  

The Board accords great probative value to the VA examiner's 
comments, based as it was on a review of the veteran's claims 
file, a detailed review of pertinent aspects of the veteran's 
documented medical history, and a current examination, and 
considers them to be of primary importance in the disposition 
of this appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that supports a finding of 
service connection for hypertension on a direct, presumptive, 
or secondary basis.  

In addition to the medical evidence addressed above, the 
Board has considered the assertions of the veteran and his 
representative advanced in connection with the claim on 
appeal.  However, as laymen without appropriate medical 
training and expertise, neither the veteran nor his 
representative is competent to render a probative opinion on 
a medical matter, to include a question as to the etiology a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.  

Under these circumstances, the claim for service connection 
for hypertension, to include as secondary to service-
connected diabetes mellitus, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


